DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of US 11, 102, 980 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other. US ‘980 teaches a method for dissolving cuprous oxide comprising the steps of producing a reaction by mixing cuprous oxide, water, ammonia, CO2 and surfactant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The words "about" in claims 1, 3-4, 11-15, 17-19,  and 37-39 are relative term which renders the claims indefinite. The word “about" is not defined by the claim, the specification does not provide a guidance of what is included in “about”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriated corrections are required.
For purpose of the examination, the  term of “about” is interpreted to be ± 10% of the base value.
All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112, second paragraph, for the reasons set forth above.

Claims 9 and 29 are unclear because of the use of "and/or". It is unclear whether applicant is or is not claiming the rest of the claim language following "and/or" and as such what the metes and bounds of this claim are to entail.
The Examiner suggested the claims read as “at least one of”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 recited the limitation of “dissolution rate at least 50% greater than that observed in the absence of the surfactant” which does not further limit its independent claim 16 having the limitation of “dissolution rate at least twice that observed in the absence of the surfactant”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guzzetta et al. (US WO 2007/053252 A1).
Regarding claim 1, Guzzetta et al. teach a process cuprous oxide comprising reacting aqueous solution containing <5%wt of CO2 ([0008]), oxygen ([0024]), 20%wt of amine ([0023]) or alternative ammonia ([0006]) and a surfactant such as quaternary ammonium ([0016]-[0018]) to dissolve 5-12%wt of copper ([0015]).
Regarding claims 2 and 36, as discussed above, the process taught by Guzzetta et al. comprises air as the instant claim ([0024]).
Regarding claims 3-4 and 13-15, as discussed above, the process taught by Guzzetta et al. dissolves 6%wt of copper in 1 hour (FIG. 4) as the instant claims.
Regarding claims 5-10 and 25-30, as discussed above, the process taught by Guzzetta et al. dissolves quaternary ammonium compound including (C12-C18)dimethyl benzyl ammonium chloride ([0016] and [0054]-[0056]) as the instant claims.
Regarding claims 11-12, Guzzetta et al. teach a process cuprous oxide comprising reacting aqueous solution containing <5%wt of CO2 ([0008]), 20%wt of amine ([0023]) or alternative ammonia ([0006]) and a surfactant such as quaternary ammonium ([0016]-[0018]) to dissolve 5-12%wt of copper and introduce an oxidant such as air at a flow rate between 0.5 and 100 SCFH ([0019]).
Regarding claims 16-19, Guzzetta et al. teach a process cuprous oxide comprising reacting aqueous solution containing <5%wt of CO2 ([0008]), 20%wt of amine ([0023]) or alternative ammonia ([0006]), and a surfactant such as quaternary ammonium ([0016]-[0018]) to dissolve 6%wt of copper in 1 hour and the surfactant is in an  amount sufficient to produce a copper solution at a rate at least 50% greater than observed in the absence of the surfactant ([0011]-[0019]) which encompasses the instant claimed ranges.
Regarding claim 20, as discussed above, the process taught by Guzzetta et al. comprises 0.25%wt of surfactant as the instant claim ([0018]).
Regarding claim 21, as discussed above, the process taught by Guzzetta et al. is a single reaction chamber (Example 1-3 on page 13).
Regarding claims 22-23, as discussed above, the process taught by Guzzetta et al. comprises the surfactant is in an  amount sufficient to produce a copper solution at a rate at least 50% greater than observed in the absence of the surfactant ([0011]-[0019]) which encompasses the instant claimed ranges.
Regarding claim 24, as discussed above, the process taught by Guzzetta et al. comprises the surfactant is in an  amount sufficient to produce a copper solution at a rate at least 50% greater than observed in the absence of the surfactant ([0011]-[0019]).
Regarding claim 31-35, the process taught by Guzzetta et al. comprises a defoamer, silicone polymer and antifoam ([0053], [0062] and [0072]-[0074]).
Regarding claims 37-39, the process taught by Guzzetta et al. is performed at temperature at 400C (Example 2) as the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738